ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-28_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 28 JULY 1964

1964

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 28 JUILLET 1964
Official citation :

Barcelona Traction, Light and Power Company, Limited,
Order of 28 July 1964, I.C.J. Reports 1964, p. 168.

Mode officiel de citation :

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 28 juillet 1964, C.I.J. Recueil 1964, p. 168.

 

om 285 |

 

 
168

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1964
28 juillet 1964

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement de
la Cour,

vu l'arrêt rendu le 24 juillet 1964 en l'affaire de la Barcelona Traction,
Light and Power Company, Limited (nouvelle requête: 1962), par lequel
la Cour a rejeté la première et la deuxième exception préliminaire du
Gouvernement de l'Etat espagnol et joint au fond la troisième et la
quatrième exception préliminaire ;

Après s'être renseigné auprès des Parties,

Fixe au 1& juillet 1965 la date d'expiration du délai pour le dépôt
du contre-mémoire du Gouvernement espagnol ;

Réserve la suite de la procédure.
BARCELONA TRACTION (ORDONN. DU 28 VII 64) 169

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le vingt-huit juillet mil neuf cent soixante-
quatre, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gouverne-
ment du Royaume de Belgique et au Gouvernement de l'Etat espagnol.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier,
(Signé) GARNIER-COIGNET.
